Manne v Berkowits Sch. of Electrolysis, Inc. (2018 NY Slip Op 06997)





Manne v Berkowits Sch. of Electrolysis, Inc.


2018 NY Slip Op 06997


Decided on October 18, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 18, 2018

Richter, J.P., Manzanet-Daniels, Kapnick, Kern, Moulton, JJ.


158800/16 7406NA 7406N

[*1] Bindu Manne, Plaintiff-Appellant,
vBerkowits School of Electrolysis, Inc., Defendant-Respondent.


The Law Office of Gregory A. Goodman, P.C., Jericho (Gregory A. Goodman of counsel), for appellant.
Marks, O'Neill, O'Brien, Doherty & Kelly, P.C., Elmsford (James M. Skelly of counsel), for respondent.

Orders, Supreme Court, New York County (Erika M. Edwards, J.), entered October 27, 2017, which denied plaintiff's motion for a default judgment, and granted defendant's order to show cause to deem its late answer timely filed, nunc pro tunc, unanimously affirmed, without costs.
Given that defendant asserted a reasonable excuse for its delay, namely, ongoing settlement negotiations between plaintiff and defendant's insurance carrier, the court exercised its discretion providently in denying the default judgment (see Zwicker v Emigrant Mtge. Co., Inc., 91 AD3d 443, 444 [1st Dept 2012]). Given the strong public policy favoring resolution of cases on their merits, the court properly accepted defendant's answer, deeming it timely filed nunc pro tunc (see Berardo v Guillet, 86 AD3d 459 [1st Dept 2011]).
We have examined plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 18, 2018
CLERK